                      Case 1:19-cv-08167-LJL Document 32 Filed 03/26/20 Page 1 of 3




JAMES E. JOHNSON                             THE CITY OF NEW YORK                                   JAMES R. MURRAY
Corporation Counsel                                                                          Assistant Corporation Counsel
                                            LAW DEPARTMENT                                           Phone: (212) 356-2372
                                                                                                       Fax: (212) 356-3509
                                                100 CHURCH STREET                                   jamurray@law.nyc.gov
                                                NEW YORK, NY 10007

                                                                            March 26, 2020
        VIA ECF
        Honorable Lewis J. Liman
        United States District Judge
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007


                 Re:     Garcia v. City of New York, et al., 19-CV-8167 (LJL)

        Your Honor:

                I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
        Counsel of the City of New York (hereinafter “Corporation Counsel”), and the attorney for
        Defendants City of New York, Deputy Warden Tanisha Mills, and Correction Officer
        Washington in the above-referenced matter. The undersigned writes to respectfully request, sua
        sponte, that the Court stay this matter for 90 days, until June 24, 2020, due to the ongoing public
        health emergency. If granted, the deadlines would be extended as depicted below. This is
        Defendants’ first request for a stay of discovery and it is made without Plaintiff’s consent, as
        Plaintiff is currently incarcerated and could not be expeditiously contacted.

        Event                             Current Deadline                 Requested Deadline
        Deadline to file motion to        April 6, 2020                    July 6, 2020
        amend or to join additional
        parties
        Deadline to serve initial         March 20, 2020                   June 18, 2020
        disclosures
        Close of fact discovery           July 6, 2020                     October 5, 2020
        Deadline to serve initial         April 20, 2020                   July 20, 2020
        requests for production of
        documents
        Deadline          to     serve    April 20, 2020                   July 20, 2020
        interrogatories pursuant to
        Rule 33.3(a)
        Deadline       to     complete    July 6, 2020                     October 5, 2020
        depositions
          Case 1:19-cv-08167-LJL Document 32 Filed 03/26/20 Page 2 of 3



Deadline to serve requests to June 4, 2020                          September 2, 2020
admit
Deadline to file motions for July 20, 2020                          October 19, 2020
summary judgment

        By way of background, Plaintiff pro se alleges that on October 12, 2017, Defendant
Correction Officer Washington failed to use pepper spray against another inmate while that
inmate assaulted Plaintiff. ECF No. 2. According to DOC injury to inmate and incident reports,
the aggressor was Keon Cole, who is currently incarcerated in Rikers Island awaiting trial for his
assault on Plaintiff. On March 6, 2020, the Court held an initial pretrial conference during which
Your Honor endorsed the case management plan submitted by the parties.

        Since that time, as the Court is aware, there has been a drastic change in circumstance.
On March 20, 2020, Governor Andrew Cuomo issued an executive order in response to the
COVID-19 pandemic directing non-essential businesses to close in-office personnel functions. In
view of the executive order, other pronouncements from government and judicial officials,
associated policies, and expert recommendations, the New York City Law Department has
instructed individuals to work from home to ensure compliance with public policy directives and
to protect individuals from further community spread of the virus.

         Of course, working from home creates a number of challenges that directly impact
litigation, especially in terms of corresponding with incarcerated pro se plaintiffs.
Corresponding with incarcerated pro se plaintiffs is particularly difficult in the context of a work
from home situation, because the normal course of communication with these individuals is
through regular mail. Defendants are not physically present to receive mail sent to the office,
and therefore are unable to reliably receive correspondence from incarcerated pro se plaintiffs.
Moreover, working from home complicates sending correspondence to incarcerated pro se
plaintiffs, as it requires defendants to venture out to local post offices to send correspondence,
and thus undermines efforts to keep individuals at home. Additionally, the undersigned cannot
travel to Rikers Island, where both Plaintiff and Mr. Cole are housed, to take their depositions as
it is necessary to stay at home as much as is practicable, and because Rikers is closed to visitors.
Further, the New York City Department of Corrections currently has no system in place for
video depositions to be taken.

        Accordingly, the undersigned requests that the Court stay this matter for 90 days from the
date of this filing.

       Thank you for your consideration herein.




                                                 2
        Case 1:19-cv-08167-LJL Document 32 Filed 03/26/20 Page 3 of 3



                                               Respectfully submitted,

                                               James R. Murray_ s/____
                                               James R. Murray
                                               Assistant Corporation Counsel
                                               New York City Law Department
                                               100 Church Street, Room 3-183
                                               New York, New York 10007
                                               (212) 356-2372
                                               jamurray@law.nyc.gov
                                          MEMORANDUM ENDORSED. All deadlines
CC:   BY FIRST-CLASS MAIL
                                          are extended in accordance with the proposal
      Eric Garcia
                                          above. Defense Counsel is ORDERED to provide
      Plaintiff pro se
                                          a Status Letter by July 8, 2020 informing the
      George R. Vierno Center
      09-09 Hazen Street                  Court of status of discovery. A copy of this order
      East Elmhurst, NY 11370             will be mailed to Plaintiff by the Court's
                                          Chambers.

                                          SO ORDERED. 4/7/2020.




                                      3
